Exhibit 10.1

 

FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

DATED AS OF OCTOBER 20, 2011

 

Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as of
October 28, 2009 (the “Loan and Security Agreement”), by and between PRIMORIS
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), which has its
chief executive office located at 2100 McKinney Avenue, Suite 1500, Dallas,
Texas 75201, and THE PRIVATEBANK AND TRUST COMPANY, (the “Bank”), whose address
is 120 South LaSalle Street, Chicago, Illinois 60603.  All capitalized terms
used herein without definition shall have the same meanings herein as those
terms have been defined in the Loan and Security Agreement.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and Bank hereby agree to amend the
Loan and Security Agreement as follows:

 

SECTION A.                          AMENDMENT

 

1.                                       The following definition shall be added
to Section 1.1 Definitions in proper alphabetical order:

 

“EBITDA” shall mean, for any period, net income before taxes for such period
plus interest, amortization and depreciation plus/minus any other non-cash
adjustments acceptable to the Bank in its sole discretion, for such period.

 

2.                                       The following definitions shall be
deleted in their entirety from Section 1.1 Definitions:

 

“Applicable Margin”

 

“Base Rate Margin”

 

“Libor Margin”

 

3.                                       The definition of “Revolving Interest
Rate” in Section 1.1 Definitions is hereby deleted in its entirety and replaced
with the following definition:

 

“Revolving Interest Rate” shall mean, at Borrower’s option, Base Rate or LIBOR
plus 1.75%.

 

4.                                       The definition of “Revolving Loan A
Maturity Date” in Section 1.1 Definitions is hereby deleted in its entirety and
replaced with the following definition:

 

“Revolving Loan A Maturity Date” shall mean October 26, 2014, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

--------------------------------------------------------------------------------


 

5.                                       The definition of “Revolving Loan B
Maturity Date” in Section 1.1 Definitions is hereby deleted in its entirety and
replaced with the following definition:

 

“Revolving Loan B Maturity Date” shall mean October 25, 2012, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

6.                                       The last sentence of Section 2.2
Letters of Credit is hereby deleted and replaced with the following sentence:

 

The Borrower shall pay the Bank a Letter of Credit Fee of 175 basis points for
Standby Letters of Credit and 150 basis points for Performance Letters of
Credit.

 

7.                                       The phrase in the middle of Section 2.4
Interest and Fee Computation; Collection of Funds that reads “The Borrower shall
pay the Bank the Un-Used Fee A and the Un-Used Fee B as per the Applicable
Margin…” shall be deleted and replaced with the following phrase:

 

The Borrower shall pay the Bank the Un-Used Fee A and the Un-Used Fee B as per
Sections 8.23 Un-Used Fee A and 8.24 Un-Used Fee B herein.

 

8.                                       Section 2.5 Letters of Credit is hereby
deleted in its entirety and replaced with the following:

 

Section 2.5  Letters of Credit.  Intentionally Left Blank.

 

9.                                       Section 8.23 Un-Used Fee A is hereby
deleted in its entirety and replaced with the following:

 

8.23.                        Un-Used Fee A.  The Borrower shall pay the Un-Used
Fee A on the unused portion of the Revolving Loan A Commitment of 25 basis
points.

 

10.                                 Section 8.24 Un-Used Fee B is hereby deleted
in its entirety and replaced with the following:

 

8.24.                        Un-Used Fee B.  The Borrower shall pay the Un-Used
Fee B on the unused portion of the Revolving Loan B Commitment of 15 basis
points.

 

11.                                 The following new subsection (i) is hereby
added to Section 9.1 Debt (with appropriate punctuation changes to subsections
(g) and (h)):

 

(i)                                     Debt not to exceed Eight Million and
00/100 Dollars ($8,000,000) issued to the Borrower by Bank of the West for the
issuance of letters of credit.

 

--------------------------------------------------------------------------------


 

12.                                 Section 10.1 Tangible Net Worth is hereby
deleted in its entirety and replaced with the following:

 

10.1.                    Tangible Net Worth.  Beginning with the fiscal quarter
ending September 30, 2011 and as of the end of each of its fiscal quarters, the
Borrower shall maintain a Tangible Net Worth no less than Ninety Million and
00/100 Dollars ($90,000,000.00).

 

13.                                                         Section 10.3.    
Debt Service Coverage is hereby deleted in its entirety and replaced with the
following:

 

10.3.    Debt Service Coverage.  On a rolling four quarter basis and as of the
end of each of its fiscal quarters, the Borrower shall maintain a ratio of
(a) EBITDA less cash distributions less cash paid for taxes as reflected on the
Borrower’s most recent quarterly statements for such period, to (b) cash paid
for interest as reflected on the Borrower’s most recent quarterly statements
plus scheduled principal payments on Senior Debt plus scheduled principal
payments on Subordinated Debt for such period, of not less than 1.25 to 1.00.

 

14.                                 Section 10.4 Capital Expenditure Limitations
is hereby deleted in its entirety and replaced with the following:

 

10.4                           Net Capital Expenditure Limitations. On a rolling
four quarter basis and as of the end of each of its fiscal quarters, the
Borrower shall not incur Net Capital Expenditures in an amount greater than
Thirty Million and 00/100 Dollars ($30,000,000) in the aggregate.

 

SECTION B.                          NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Loan and Security
Agreement are in any way changed in this Fourth Amendment to Loan and Security
Agreement and the Loan and Security Agreement shall continue in full force and
effect in accordance with its original terms.  Reference to this specific
Amendment need not be made in the Loan and Security Agreement, or any other
instrument or document executed in connection therewith, any reference in any
such items to the Loan and Security Agreement being sufficient to refer to the
Loan and Security Agreement as amended hereby.

 

SECTION C.                          CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this Fourth Amendment to Loan and
Security Agreement, the Bank shall not be required to continue all or any
portion of the Loans if any of the following conditions shall have occurred:

 

1.                                       Documents.   The Borrower shall have
failed to execute and deliver or shall have failed to cause to have executed and
delivered to Bank any of the following Documents, all of which must be
satisfactory to the Bank and the Bank’s counsel in form, substance and
execution:

 

(a)                                  Amendment.   Two copies of the Fourth
Amendment to Loan and Security Agreement duly executed by the Borrower, as well
as continued satisfaction of all conditions set forth in the Loan and Security
Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Acknowledgements and Reaffirmations of
Guaranties and Security Agreements.    Two copies of the Acknowledgements and
Reaffirmations of Guaranties and Security Agreements, of even date herewith,
duly executed by the Guarantors.

 

(c)                                  Review of Financial Information.
  Satisfactory review by the Bank of the Borrower’s audited historical and
projected financial information.

 

(d)                                 Business Examination.   Satisfactory
examination by the Bank of the Borrower’s business.

 

(e)                                  Organizational and Authorization
Documents.   Copies of (i) Resolutions of the board of directors of the Borrower
approving and authorizing the execution, delivery and performance of the Fourth
Amendment to Loan and Security Agreement and any further extensions, renewals or
modifications of the Loan and Security Agreement; (ii) signature and incumbency
certificates of the officers of the Borrower, executing the Fourth Amendment to
Loan and Security Agreement and certifying as to the Articles of Incorporation
and Bylaws, each of which the Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that the
Bank may conclusively rely on each such document and certificate until formally
advised by the Borrower of any changes therein; (iii) a Good Standing
Certificate of the Borrower issued by the State of Delaware; and (iv) Good
Standing Certificates and certificates of tax status, as applicable, of the
Guarantors issued by their respective states of incorporation or organization.

 

(f)                                    Additional Documents.   Such other
certificates, financial statements, schedules, resolutions, opinions of counsel
and other documents which are provided for hereunder or which the Bank shall
require.

 

2.                                       Event of Default.   The Borrower hereby
represents to the Bank that no Event of Default or Unmatured Event of Default or
Material Adverse Effect has occurred or is continuing.

 

3.                                       Representations, Warranties and
Covenants. The Borrower hereby represents to the Bank that as of the date
hereof, the representations, warranties and covenants set forth in the Loan and
Security Agreement, as amended to date, are and shall be and remain true and
correct in all material respects (except that the financial covenants shall be
deemed to refer to the most recent financial statements of the Borrower
delivered to the Bank) and the Borrower is in full compliance with all other
terms and conditions of the Loan and Security Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement.  This Amendment shall be
governed by internal laws of the State of Illinois.

 

Dated as of the date set forth above.

 

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/PETER J. MOERBEEK

 

Name:

Peter J. Moerbeek

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

Agreed and accepted:

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ STEVE TREPICCIONE

 

Name:

Steve Trepiccione

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of October 28, 2009, in favor of the THE PRIVATEBANK
AND TRUST BORROWER (the “Bank”) executed in connection with the Loan and
Security Agreement, dated October 28, 2009, between PRIMORIS SERVICES
CORPORATION and the Bank, as amended to date by the First through Fourth
Amendments.

 

 

ARB, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ALFONS THEEUWES

 

Name: Alfons Theeuwes

 

Its: CFO

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of October 28, 2009, in favor of the THE PRIVATEBANK
AND TRUST BORROWER (the “Bank”) executed in connection with the Loan and
Security Agreement, dated October 28, 2009, between PRIMORIS SERVICES
CORPORATION and the Bank, as amended to date by the First through Fourth
Amendments.

 

 

ARB STRUCTURES, INC.,

 

a California corporation

 

 

 

 

 

 

By:

/s/ALFONS THEEUWES

 

Name: Alfons Theeuwes

 

Its: CFO

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of October 28, 2009, in favor of the THE PRIVATEBANK
AND TRUST BORROWER (the “Bank”) executed in connection with the Loan and
Security Agreement, dated October 28, 2009, between PRIMORIS SERVICES
CORPORATION and the Bank, as amended to date by the First through Fourth
Amendments.

 

 

CARDINAL CONTRACTORS, INC.,

 

a Florida corporation

 

 

 

 

 

 

By:

/s/ALFONS THEEUWES

 

Name: Alfons Theeuwes

 

Its: CFO

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of October 28, 2009, in favor of the THE PRIVATEBANK
AND TRUST BORROWER (the “Bank”) executed in connection with the Loan and
Security Agreement, dated October 28, 2009, between PRIMORIS SERVICES
CORPORATION and the Bank, as amended to date by the First through Fourth
Amendments.

 

 

JUNIPER ROCK CORPORATION,

 

a California corporation

 

 

 

 

 

 

By:

/s/ALFONS THEEUWES

 

Name: Alfons Theeuwes

 

Its: CFO

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of October 28, 2009, in favor of the THE PRIVATEBANK
AND TRUST BORROWER (the “Bank”) executed in connection with the Loan and
Security Agreement, dated October 28, 2009, between PRIMORIS SERVICES
CORPORATION and the Bank, as amended to date by the First through Fourth
Amendments.

 

 

ONQUEST, INC.,

 

a California corporation

 

 

 

 

 

 

By:

/s/ALFONS THEEUWES

 

Name: Alfons Theeuwes

 

Its: CFO

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of October 28, 2009, in favor of the THE PRIVATEBANK
AND TRUST BORROWER (the “Bank”) executed in connection with the Loan and
Security Agreement, dated October 28, 2009, between PRIMORIS SERVICES
CORPORATION and the Bank, as amended to date by the First through Fourth
Amendments.

 

 

STELLARIS, LLC,

 

a Nevada limited liability company

 

 

 

 

 

 

By:

/s/ALFONS THEEUWES

 

Name: Alfons Theeuwes

 

Its: CFO

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of March 31, 2011 in favor of the THE PRIVATEBANK AND
TRUST BORROWER (the “Bank”) executed in connection with the Loan and Security
Agreement, dated October 28, 2009, between PRIMORIS SERVICES CORPORATION and the
Bank, as amended to date by the First through Fourth Amendments.

 

 

JAMES CONSTRUCTION GROUP, L.L.C,

 

a Florida limited liability company

 

 

 

 

 

 

By:

/s/PETER J. MOERBEEK

 

Name: Peter J. Moerbeek

 

Its: Member

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND REAFFIRMATION

OF GUARANTY AND SECURITY AGREEMENT

 

The undersigned hereby acknowledges and reaffirms its Guaranty and its Security
Agreement, both dated as of March 31, 2011 in favor of the THE PRIVATEBANK AND
TRUST BORROWER (the “Bank”) executed in connection with the Loan and Security
Agreement, dated October 28, 2009, between PRIMORIS SERVICES CORPORATION and the
Bank, as amended to date by the First through Fourth Amendments.

 

 

ROCKFORD CORPORATION,

 

an Oregon corporation

 

 

 

 

 

 

By:

/s/PETER J. MOERBEEK

 

Name: Peter J. Moerbeek

 

Its: CFO

 

 

Dated as of October 20, 2011

 

--------------------------------------------------------------------------------